Title: To George Washington from Lieutenant Haskal Freeman, 5 July 1780
From: Freeman, Haskal
To: Washington, George


                    
                        Boston July 5—1780
                    
                    May it pleas your Excellency! that your Humble peticioner request’s a Discharge from the Army.
                    The reson Why I troble Your Excellency! and the motives that induces me to send Forward this peticion is my Helth being so much impard by a wound Received on Rodisland (when under the Command of the Honourable General Sullivan) under which I Languist a long Time and still finding my self unfit for the service! therfor Desire your Excellencys approbation on this suject! I am your Excellencys most obediante Humble Servant
                    
                        Haskal Freeman Lt & Adjt 4th Mss. Regt
                    
                